Per Curiam.
Pursuant to written stipulation executed by James A. Cumming, counsel for the appellant Chet Seymer, Trustee, and the law firm of Murphy and Robinson by C. S. Robinson, counsel for defendants and respondents Joe Monegan and Gerald Monegan, it is ordered that this appeal be, and it is dismissed with prejudice to the appellant Chet Seymer, Trustee, and it is further ordered that each of the parties hereto shall pay their own costs incurred on the appeal and that the cash deposit of the appellant Chet Seymer, Trustee, made in lieu of an undertaking on appeal may be released and refunded to said appellant, Chet Seymer, Trustee.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, ANDERSON, DAVIS, and BOTTOMLY, concur.